Order entered May 6, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-01056-CV

                          LG CHEM, LTD., Appellant

                                          V.

                    CHRISTOPHER W. TULLIS, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-05481

                                     ORDER

      Before the Court is appellee’s May 5, 2022 unopposed second motion for an

extension of time to file his brief. We GRANT the motion and extend the time to

May 27, 2022.      We caution appellee that further extension requests in this

accelerated appeal will be disfavored.


                                               /s/   KEN MOLBERG
                                                     JUSTICE